Title: From John Adams to Benjamin Franklin, 14 December 1783
From: Adams, John
To: Franklin, Benjamin


          Sir
            London Decr: 14th: 1783.
          The Day before Yesterday, Mr: Boudinot called upon me, with Dispatches from the President of Congress, his Brother. There were two Letters addressed to the “Ministers” and these I opened but found little or Nothing but Duplicates of Dispatches, receiv’d by you before I left Auteuil.
          There are two letters, and one large Packet addressed to you, which I have the Honour to transmit by Mr: Little page.
          Mr: Jay and I are waiting, for Advices from your Excellency. if this Packet or that by Captn: Jones contains a Commission to treat with Great Britain, it will be necessary that we should return, to Paris, or that you should come to London very soon— I am also very anxious to hear whether it is possible for you to Save Mr: Morris’s Bills at Amsterdam from a Protest for Non payment. If it is not, many Individuals will be disappointed, and the Catastrophe to American Credit must come on.
          With the greatest Respect, I have the Honour to be, Sir, your / Most obedt:
        